Citation Nr: 1454571	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected chronic intermittent arthralgia of the right knee secondary to status post torn anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this appeal; however, after careful review of the record, it finds that a remand is necessary for further evidentiary development of the issue on appeal.  

In this regard, the Veteran was provided with a VA examination in April 2008.  The examiner documented that the Veteran experienced pain, weakness and lack of endurance after repetitive use.  However, he did not explain how these symptoms would impact the function of the right knee.  In addition, he did not reveal at what degree the Veteran experienced pain of the right knee during range of motion testing or if there was any additional loss of motion of the right knee on repetitive use.  The evidence also reflects that the Veteran's disability has increased in severity since the April 2008 VA examination.  Specifically, VA treatment records document that the Veteran complained of increased pain.  He also reported experiencing the sensation of his right knee giving way and popping.  An MRI conducted of the right knee in May 2009 revealed a large amount of the meniscus was missing. The physician determined that he could not rule out repeated tears of the meniscus horn.  A July 2009 VA treatment record shows a positive McMurray's test and advanced degenerative/traumatic arthritis of the right knee.  The physiatrist offered to provide the Veteran with a work excuse or restrictions, but the Veteran declined.  Furthermore, the Veteran testified at the October 2014 Board hearing that his right knee disability has increased in severity since the last VA examination in April 2008.  See Hearing Transcript at 7.  In light of the foregoing, the Veteran should be provided with another VA examination to adequately evaluate the current nature and severity of his service-connected right knee disability.

The Veteran testified that he last received treatment at the VA Medical Clinic in Macon, Georgia for his right knee approximately two years ago in 2012.   The Veteran's claims folder contains VA treatment records from the VA Medical Center in Dublin, Georgia from January 2008 to September 2009.  Any outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from the VA Medical Center in Dublin, Georgia, the VA Medical Clinic in Macon, Georgia and any other VA healthcare facility indicated in the record or by the Veteran from September 2009 to the present.  If the Veteran indicates that he has received private treatment for his claimed disability, then attempt to obtain these records after securing the appropriate consent from the Veteran.  All efforts should be documented and appropriate procedures followed.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by an appropriate specialist to determine the current severity of his service-connected right knee disability. The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing of the right knee.  The examiner should offer an opinion as to the degree on which pain first appears on flexion and extension of the right knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension (in degrees, if possible), or otherwise impair functioning of the knee.  The examiner should set forth all examination findings, along with an explanation for any conclusions reached.

3. Upon completion of the foregoing and any other additional development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased rating for chronic intermittent arthralgia of the right knee secondary to status post torn anterior cruciate ligament repair, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



